United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.P., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1027
Issued: December 1, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 31, 2014 appellant filed a timely appeal from the December 13, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s bilateral carpal tunnel syndrome is causally related to her
federal employment.
FACTUAL HISTORY
On July 27, 2012 appellant, a 49-year-old entry specialist, filed an occupational disease
claim alleging that her bilateral carpal tunnel syndrome was a result of her federal employment.
1

5 U.S.C. § 8101 et seq.

Specifically, she alleged that her hands would hurt every time she typed, and on several
occasions her right wrist would lock up. Appellant stated that her fingers were tingling, her right
thumb was numb, and her left thumb was a little numb. Her supervisor indicated that the
information furnished by appellant was true to the best of his knowledge. Appellant explained
that typing was a requirement of her job. She worked four days a week and in a 10-hour day, she
typed on the computer eight and a half hours.
An electromyogram (EMG) and nerve conduction studies obtained on March 15, 2012
showed moderately severe right median neuropathy at the wrist, compatible with carpal tunnel
syndrome; mild-to-moderate left median neuropathy at the wrist, compatible with carpal tunnel
syndrome; and no evidence of a more proximal lesion, plexopathy or cervical radiculopathy.2
In a decision dated November 19, 2012, OWCP denied appellant’s occupational disease
claim. It accepted that the employment activities occurred and that a medical condition had been
diagnosed, but appellant did not provide sufficient medical evidence to establish causal
relationship. OWCP explained: “You must present rationalized medical opinion evidence based
upon a complete factual and medical background showing causal relationship.”
Dr. Pran N. Sood, an attending orthopedic surgeon, offered the following opinion on
December 10, 2012:
“[Appellant] wanted me to clarify regarding her causal relationship of right carpal
tunnel as well as left carpal tunnel neuropathy per EMGs and per her symptoms. I
received her records and I know her pretty long time. Her work involves mostly
computer and handling the computer-related work. This carpal tunnel is usually
related to repetitive work of this nature. In my opinion, this is causally related to
her profession.”
On March 14, 2013 an OWCP hearing representative reviewed the written record and
affirmed the denial of appellant’s occupational disease claim. It was accepted as factual that
appellant’s duties required typing eight and a half hours a day, four days a week. The hearing
representative found, however, that Dr. Sood failed to provide an accurate history of appellant’s
employment environment, failed to address causal relationship, and provided no medical
rationale for his stated conclusion.
Appellant requested reconsideration contending that Dr. Sood supported causal
relationship.
In a decision dated May 13, 2013, OWCP denied a merit review of appellant’s case. It
explained that her claim was denied due to the lack of a rationalized medical opinion based on an
accurate factual background.

2

The record indicates that appellant had a previous neck injury with surgery in 2000. OWCP File No.
xxxxxx369. Under that claim, she received a schedule award for a 29 percent impairment of her right upper
extremity.

2

Appellant again requested reconsideration. She submitted an October 28, 2013 report
from Dr. Sood, who noted that when he saw appellant on April 12, 2013,3 she had been
complaining of bilateral wrist pain. Appellant stated that she typed a great deal at work. On
examination, Tinel’s and Phalen’s signs were positive, and she was diagnosed with carpal tunnel
syndrome. Dr. Sood stated: “The cause of this condition, in my opinion, is peripheral nerve
compression which may be exacerbated by the repetitive work, which my patient has done for 17
years with …, such as, typing, writing, carrying filing to the central file room, etc. which
involves excessive use of her wrist.”
In a decision dated December 13, 2013, OWCP reviewed the merits of appellant’s case
and denied modification of its prior decision. It noted that Dr. Sood had expressed the same
opinion on December 10, 2012, which was previously considered. OWCP noted that Dr. Sood
provided a partial or inaccurate history; as the record established that appellant had worked light
duty since February 19, 1996.4 The work history she provided to Dr. Sood was not accurate.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.5 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.6
Causal relationship is a medical issue,7 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,8 must be
one of reasonable medical certainty,9 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.10
3

The Board notes that Dr. Sood saw appellant on April 12, 2012 and reviewed her EMG and nerve conduction
studies. Dr. Sood also reviewed a magnetic resonance imaging scan of the cervical spine.
4

A Form CA-1032 dated May 5, 2006 indicated that appellant had worked light duty from February 19, 1996 to
present.
5

5 U.S.C. § 8102(a).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Mary J. Briggs, 37 ECAB 578 (1986).

8

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

9

See Morris Scanlon, 11 ECAB 384, 385 (1960).

10

See William E. Enright, 31 ECAB 426, 430 (1980).

3

ANALYSIS
Appellant alleged that typing was a requirement of her job and that she typed eight and a
half hours a day, four days a week. In its November 19, 2012 decision, OWCP found that she
established her occupational exposure as an entry specialist. On March 14, 2013 OWCP’s
hearing representative noted that appellant’s duties required typing eight and a half hours a day,
four days a week. The question is whether the accepted work factors caused or aggravated her
diagnosed bilateral carpal tunnel syndrome.
Dr. Sood, appellant’s orthopedic surgeon, has not provided a clear opinion that
appellant’s bilateral carpal tunnel syndrome was causally related to the repetitive nature of her
work. He provided brief notes to the record addressing her claim in a paragraph or two.
Dr. Sood did not provide a full or accurate factual or medical background of her claim. He noted
that her work involved mostly computer and handling the computer-related work, including
typing, writing, carrying, filing to the central file room. Dr. Sood stated that generally this
involved excessive use of her wrist.
Dr. Sood’s opinion, however lacks medical rationale. He did not discuss the nature of
appellant’s carpal tunnel syndrome or explain, from a neurological or biomechanical point of
view, how appellant’s typing at work, which OWCP accepts as an established factor of
employment, caused or aggravated a peripheral nerve compression of the median nerve.
Dr. Sood failed to offer a sound medical explanation of how typing eight and a half hours a day,
four days a week, caused or aggravated the diagnosed carpal tunnel syndrome to a reasonable
medical certainty.
Medical conclusions unsupported by rationale are of little probative value.11
Accordingly, the Board finds that appellant has not met her burden to establish the critical
element of causal relationship. The medical opinion evidence of record lacks sufficient medical
rationale to discharge appellant’s burden of proof. The Board will therefore affirm OWCP’s
December 13, 2013 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that her bilateral carpal
tunnel syndrome is causally related to her federal employment.

11

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

4

ORDER
IT IS HEREBY ORDERED THAT the December 13, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 1, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

